DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 4 June 2020 is acknowledged. Claims 1-3, 6-14, 22-24, 35, and 37 as amended are pending.

Claim Objections
Claim 2 is objected to because of the following informalities:  In claim 2, heterocyclic is misspelled as “hetrocyclic”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 7, 35, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 35 both recite a host component (A) being defined by “a. the formula (I) . . . b. a phenolphthalin.” It is unclear, given the absence of any conjunction, whether host component (A) requires one or both of i or ii.
For the purposes of applying prior art, it will be presumed that claim 1 requires either a or b, but not both.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 6-14, 22-24, and 37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2 (from which claims 6-14 and 22-24 depend) and 37 recite that R may be substituted or unsubstituted, while parent claims 1 and 35 respectively require that the R groups are substituted hydrocarbyl groups.  
For the purposes of applying prior art, claims 2 and 37 will be interpreted to apply the definitions of R and R’ notwithstanding any contradictory recitation in their parent claims.
 
Claim 8 (from which claims 9-14 and 22-24 depend) recites that component (A) is phenylacetic acid. However, parent claim 7 requires that X, Y, and Ar is a hydroxyl or amino substituted aryl group, and parent claim 1 also recites that Ar is a substituted aryl group, none of which are present in phenylacetic acid. Furthermore, phenylacetic acid is inconsistent with claim 2, which requires that R’ be an alkyl or hydrocarbyl group.

Claim 9 (from which claims 10-14 and 22-24 depend) recites that the host component (A) is 4-aminophenylacetic acid. However, this is inconsistent with parent claim 8. Furthermore, 4-aminophenylacetic acid is inconsistent with claim 2, which requires that R’ be an alkyl or hydrocarbyl group.

Claim 10 (from which claims 11-14 and 22-24 depend) recites that the host component (A) is 4,4’-bis(p-hydroxyphenyl)valeric acid. However, parent claims 8 and 9 recite a different component as host (A). Furthermore, 4,4’-bis(p-hydroxyphenyl)valeric acid does not appear to be consistent with the structure of claim 1, which requires that R be a substituted hydrocarbyl group.

Claim 11 (from which claims 12-14 and 22-24 depend) recites the component (A) is “phenolphthalin”. However, this requirement contradicts the limitations of claims 8-10.

Claim 12 (from which claims 13, 14 and 22-24 depend) recites that the component (A) is “benzilic acid.” However, since this requirement contradicts the limitations of parent claims 8-11. Benzilic acid is also inconsistent with formula (I) of claim 1, which requires an Ar group that is substituted aryl, and the requirement of claim 7 that X, Y, or Ar is a hydroxyl or amino substituted aryl group.

Claim 13 (from which claims 14 and 22-24 depend)recites that the component (A) is 2,2’-bis(p-hydroxyphenyl)propionic acid. However, this is inconsistent with the limitations recited in parent claims 8-12. In addition, 2,2’-bis(p-hydroxyphenyl)propionic acid is inconsistent with formula (I) of parent claim 1, which requires that the alkyl group that may be X or Y be substituted. Furthermore, 2,2’-bis(p-hydroxyphenyl)propionic acid is inconsistent with parent claim 2, which requires that R’ be an alkyl or hydrocarbyl group. 

Claim 14 (from which claims 22-24 depend) recites that the component (A) is 2,2’-bis(p-hydroxyphenyl)acetic acid. However, this is inconsistent with the compounds recited in parent claims 8-13. Furthermore, 2,2’-bis(p-hydroxyphenyl)propionic acid is inconsistent with claim 2, which requires that R’ be an alkyl or hydrocarbyl group.

Claim 23 (from which claims 24 depends) recites three compounds as component (B), none of which meet the limitation set forth for component (B) in parent claim 22.

Claim 24 recites numerous compounds as component (B), all of which are inconsistent with the components listed in parent claim 23.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

For the purposes of applying prior art, claims 8-14 are interpreted to mean that the host component (A) is the recited compound, notwithstanding any contradictory recitation in parent claims, and claims 23 and 24 are interpreted to mean the guest component (B) is one of the recited compounds, notwithstanding any contradictory recitation in parent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 35, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2392603 A1 (“Kaneko”).
As to claim 1, Kaneko teaches a clathrate complex (B) for an epoxy resin accelerator (curative). Kaneko teaches the clathrate is formed from a host compound (b1) and (b2) guest which may be an imidazole or DBU  (para. 0028). Examples 61, 63, and 67 of Kaneko (Table 6, para. 0094) all teach 4,4’,4”-trihydroxytriphenylmethane as the (b1) host compound, and 2MZ (2-methylimidazole), 2E4MZ (2-ethyl-4-methylimidazole) and DBU (1,8-diazabicyclo[5.4.0]undecene-7), as the guest compounds, respectively, all of which are curatives as described in applicant’s specification, pp. 16-17. 4,4’,4”-trihydroxytriphenylmethane meets the definition of formula (I) of claim 1 where n is 0, Ar is hydroxyl substituted aryl, X is hydroxyl substituted aryl, and Y is hydrogen, and Z is a ring structure including C and OH, which is a substituent Y.
The Office notes, for applicant’s information, that the 2MZ, 2E4MZ, and DBU are compounds meeting limitations of claims 22-24. However, those claims are not rejected under this grounds because parent claim 14 is construed to require BHPAA as host compound.
As to claim 2, R and R’ are optional under claim 1. Since Kaneko teaches host compounds meeting formula (I) where n is 0 and Z is a ring structure including Y and C, claim 2 is met.
As to claim 3, Kaneko teaches that the guest component that is a curative is released upon heating (para. 0056), therefore a triggered release from the host component.
As to claim 35, Kaneko teaches a clathrate complex (B) for an epoxy resin accelerator (curative). Kaneko teaches the clathrate is formed from a host compound (b1) and (b2) guest which may be an imidazole or DBU  (para. 0028). Examples 61, 63, and 67 of Kaneko (Table 6, para. 0094) all teach 4,4’,4”-trihydroxytriphenylmethane as the (b1) host compound, and 2MZ (2-methylimidazole), 2E4MZ (2-ethyl-4-methylimidazole) and DBU (1,8-diazabicyclo[5.4.0]undecene-7), all curing accelerators, thus curatives, as guest component (b2). 4,4’,4”-trihydroxytriphenylmethane meets the definition of formula (I) of claim 1 where n is 0, Ar is hydroxyl substituted aryl, X is hydroxyl substituted aryl, and Y is hydrogen, and Z is a ring structure including C and OH, which is a substituent Y.
Kaneko teaches that the clathrate is prepared by mixing the host component with the guest component in ethyl acetate or methanol (para. 0093), thus an organic solvent, refluxing, the solution, and recovering, thus extracting, a precipitate of the clathrate (para. 0093).
As to claim 37, R and R’ are optional under claim 35. Since Kaneko teaches host compounds meeting formula (I) where n is 0 and Z is a ring structure including Y and C, claim 37 is met.

Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0027891 A1 (“Mayer”).
As to claims 1 and 8, Mayer teaches curing catalysts for epoxy resins from the reaction of carboxylic acid and amine compounds, specifically the carboxyl group being 

    PNG
    media_image1.png
    56
    199
    media_image1.png
    Greyscale
(4:15-20) and amine catalysts. Mayer, as an example, teaches as example 1, the reaction of phenylacetic acid (see table, p. 31, example 1 showing m is 0, n is 1, and A is phenyl) and DMBA (dimethylbenzylamine), and examples 3 and 4, the reaction of 3- and 4-nitrophenylacetic acid (table, p. 31, showing m is 0, n is 1, and A is 3- or 4-nitrophenyl) with DBU (diazabicycloundecene). DMBA and DBU are curing accelerators, thus curatives. The 3- and 4-nitrophenylacetic acid meet the host component (A) of formula (I) of claim 1, where n is 0, Z is COOR’, R’ is hydrogen, Ar is substituted aryl, X and Y are hydrogen, and phenylacetic acid meets the recitation of claim 8. 
While Mayer characterizes the resulting reaction product as a salt rather than a clathrate, it appears to be the same compound, formed from the same host and guest compounds. Moreover, applicant’s interpretation of “clathrate” does not appear to exclude salts of the two components (see applicant’s specification, p. 25, describing salt type clathrates). As such, despite the characterization, the reaction product of host compound phenylacetic acid and guest compound DMBA meets the limitation of claim 8 and the reaction product of host compounds 3- and 4-nitrophenylacetic acid and DBU meet the clathrate compound of claim 1.
The Office notes, for applicant’s information, that DBU is a compounds meeting the limitation recited in claim 23, and also discusses the use of imidazole compounds such as those recited in claims 22 and 24. However, that claims are not rejected under this grounds because parent claim 14 is construed to require BHPAA as host compound.

Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 554023 A1 (“Armstrong”).
As to claims 1 and 9, Armstrong teaches a compound of 4-aminophenylacetic acid and tridecylamine (Table 1, examples 2, 7). 4-aminophenylacetic acid is the compound of claim 7, and meets formula (I) of claim 1, where n is 0, Ar is amino-substituted aryl, X and Y are hydrogen, Z is COOR’ where R’ is hydrogen. Tridecylamine is an aliphatic amine, and thus can be considered a curative, as applicant’s specification, pp. 16-17, describes such compounds as curatives.
While Armstrong characterizes the resulting reaction product as a salt rather than a clathrate, it appears to be the same compound, formed from the same host and guest compounds. Moreover, applicant’s interpretation of “clathrate” does not appear to exclude salts of the two components (see applicant’s specification, p. 25, describing salt type clathrates).

Claim(s) 1-3, 6, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP S59-078168 A (“Ogata”) as evidenced by US 4,756,848 (“Tieke”).
As to claims 1 and 11, Ogata teaches a 1:1 complex of phenolphthalin (in Japanese: 
    PNG
    media_image2.png
    15
    148
    media_image2.png
    Greyscale
 ) as required by claims 1 and 11, and an imidazole compound shown below as an example:

    PNG
    media_image3.png
    148
    317
    media_image3.png
    Greyscale
 . While Ogata does not state that the imidazole compound is a curative, it is known that imidazole compounds, including vinylimidazoles  are curing catalysts (as evidenced by, for example, Tieke, 5:65-6:5), and therefore the imidazole compound is a curative. While Ogata does not state that the compound is a clathrate having a host guest component, the components of the structure are the same as recited, and it is thus reasonable to conclude it meets the recitation of a clathrate inherently.
As to claim 2, R and R’ are optional under claim 1. Since Ogata teaches phenolphthalin, claim 2 is met.
As to claim 3, while Ogata does not state that the guest has a triggered release, it is presumed to be releasable upon some trigger, given the identity of the host molecule.
As to claim 6, Ogata teaches phenolphthalin, which contains one single carboxylic acid group.
As to claim 7, X, Y, and Ar are optional under claim 1. Since Ogata teaches phenolphthalin, claim 7 is met.

Claim(s) 1, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H02-188293 A (“Hino”).
As to claims 1, 13, and 14, Hino teaches the compounds

    PNG
    media_image4.png
    73
    252
    media_image4.png
    Greyscale
and

    PNG
    media_image5.png
    67
    246
    media_image5.png
    Greyscale

 
(Hino, p. 4), The second component of each compound is an aliphatic amine, which is a curative compound, thus a guest compound, according to applicant’s specification, pp. 16, and 17. The first compound contains 2,2’-bis(p-hydroxyphenyl)acetic acid, which is the structure recited in claim 14, and meets the definition of formula (I) of claim 1 for a host compound where Ar is hydroxyl substituted aryl, X is hydrogen, Y is hydroxyl substituted aryl, and Z is COOR’ where R’ is hydrogen. The second compound contains  2,2’-bis(p-hydroxyphenyl)propionic acid as required by claim 13.
While Hino characterizes the compounds as a salt rather than a clathrate (abstract), it appears to be the same compound, formed from the same host and guest compounds as taught by applicant’s specification. Moreover, applicant’s interpretation of “clathrate” does not appear to exclude salts of the two components (see applicant’s specification, p. 25, describing salt type clathrates).

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,178,669 (“Watanabe”).
As to claim 10, Watanabe teaches a compound 

    PNG
    media_image6.png
    57
    173
    media_image6.png
    Greyscale
(10:20-30), which is a compound of 4,4-bis(hydroxyphenyl)valeric acid and 2-phenylethylamine, the latter of which is an aliphatic amine, and thus a curative, using applicant’s description at pages 16-17. The first compound is the compound of claim 10. While Watanabe does not describe these as host and guest compounds of a clathrate, the compounds forming this complex are the same as recited and described, and presumed to meet the definition. Moreover, applicant’s interpretation of “clathrate” does not appear to exclude salts of the two components (see applicant’s specification, p. 25, describing salt type clathrates). 

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumaresan et al., “Synthesis and XRD Characterization of the Organic Cocrystals, β β β β β-Phenylthiopropionic Acid : Caffeine and Benzilic Acid-4,4'-bipyridine,” Int’l J. Current Chem. 1(3), 163-174 (2010) (“Kumaresan”) as evidenced by US 2018/0194979 (“Cui”).
The second reference is used as evidence that a claimed limitation is met by the primary reference. See MPEP 2131.01.
As to claim 12, Kumaresan teaches a complex of benzilic acid and 4,4’-bipyridine (see p. 171, showing complex of 4,4’-bipyridine complexed with benzilic acid), and thus a host of benzilic acid and a guest of 4,4-bipyridine enclosed in benzilic acid, thus a clathrate. Benzilic acid is the host compound recited by claim 12 (note that this rejection is not applied to parent claims 1, 2, or 6-11, under the interpretation of the claim as being an alternative host molecule to those listed in parent claims). The guest molecule, 4,4’-bipyridine, is a known curing accelerator, thus curative, as evidenced by Cui, para. 0164.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2392603 A1 (“Kaneko”).
The discussion of Kaneko with respect to claim 2 is incorporated by reference. Kaneko does not exemplify a clathrate with a host compound having the structure of formula (I) containing a single carboxylic acid or ester group. However, Kaneko also suggests the host compound may be a substituted pyridine of formula (I) (para. 0023) where multiple different substituents R may be present (para. 0024). Kaneko teaches that one of the pyridine substituents R may be alkyl, that is substituted with a carboxyl group (para. 0035), which would result in a compound of formula (I) where Z is COOR’ where R is H, n is 0 or 1, R is a hydrocarbyl group (albeit interpreted in light of claim 2 which states that R may be unsubstituted), X and Y are hydrogen, and Ar is substituted pyridinyl, thus aryl, with one carboxyl group present.
As to claim 7, Kaneko teaches that the pyridinyl group may be substituted with hydroxyl and amino groups (para. 0024), and therefore an Ar substituted with hydroxyl and carboxyl modified alkyl is an obvious modification suggested by Kaneko.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764